Citation Nr: 0314642	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for traumatic arthritis of the hands and the 
cervical/thoracic segments of the spine.

2.  Entitlement to an extraschedular evaluation for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
peripheral sensory neuropathy of the hands.

5.  Entitlement to an increased evaluation for the residuals 
of a fractured lumbar segment of the spine (L-5), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1947.  The veteran was a prisoner-of-war (POW) of the German 
government during World War II from August 1944 to May 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

Through his accredited representative, the veteran has stated 
that he should be receiving VA compensation benefits for 
traumatic arthritis of the feet.  See Notice of Disagreement, 
April 14, 2001.  This issue has not been adjudicated by the 
RO and therefore it is referred back to the RO for further 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for traumatic arthritis of 
the hands and the cervical/thoracic segments of the spine has 
been obtained and developed.

2.  Service connection for disabilities of the hands and 
cervical/thoracic segments of the spine was denied by the RO 
in a July 2000 decision.  

3.  The evidence received subsequent to the July 2000 RO's 
decision includes medical evidence and personal statements.  
The medical evidence suggests a relationship between the 
veteran's claimed disabilities and his military service.  The 
evidence is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 2000 RO's decision denying entitlement to 
service connection for disabilities of the hands and 
cervical/thoracic segments of the spine is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (2000); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for traumatic 
arthritis of the hands and cervical/thoracic segments of the 
spine has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (effective prior to August 29, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R § 3.156(a) 
(effective prior to August 29, 2002)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the veteran's request to reopen his claim of 
entitlement to service connection was filed before that date, 
the amended regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2002).  Reopening the claim no 
longer requires a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for traumatic arthritis of the hands and 
cervical/thoracic segments of the spine.  He has averred that 
as a result of his POW captivity, along with the other 
hardships of his tour of duty, he has disabilities that 
should be service connected.  

The veteran was denied service connection for traumatic 
arthritis of the hands and cervical/thoracic segments of the 
spine in July 2000.  The RO, in its decision, noted that the 
evidence did not show that the veteran was suffering from 
traumatic arthritis of the claimed areas, and that even if he 
was suffering from traumatic arthritis, medical evidence 
linking that disorder with his military service had not been 
presented.  It thus denied the veteran's claim.  The veteran 
was notified of that decision but did not perfect his appeal; 
hence, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2000); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002). 

When the RO denied service connection in July 2000, the RO 
based its decision on the veteran's service medical records, 
VA medical records, statements made by the veteran, and the 
veteran's application for benefits.  Since then, the veteran 
has submitted written statements along with a note written by 
a Doctor M. Biscotti.  In particular, the Board notes that 
this evidence indicates that the veteran is suffering from 
traumatic arthritis of the hands and cervical/thoracic 
segments of the spine, and that these disorders are related 
to the veteran's military service.  

This evidence of disabilities involving traumatic arthritis 
and the possible linkage of symptomatology with his military 
service is new.  It was not of record in July 2000.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for traumatic arthritis of the hands and 
cervical/thoracic segments of the spine is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  Accordingly, the Board will undertake 
additional development on this issue via a Remand; said 
action is outlined below.  


ORDER

The claim for entitlement to service connection for traumatic 
arthritis of the hands and cervical/thoracic segments of the 
spine is reopened; to this extent, the appeal is granted.


REMAND

The veteran has claimed that he suffers several disabilities 
that are related to his military service.  He maintains that 
some of the claimed disorders are the result of his stay in a 
POW camp, or alternatively, that they are related to exposure 
to cold or his service-connected lower back disorder.  
Additionally, he contends that a number of his service-
connected disabilities have been underrated and asks that the 
Board award higher evaluations for the claimed disorders.

As previously indicated, since the veteran filed his claims 
there has been a significant change in the law - specifically 
the enactment in November 2000 of the VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the RO did not inform 
the veteran of the VCAA either by letter or through 
publication of the VCAA in a statement of the case or a 
supplemental statement of the case.  Although the Board 
issued a VCAA-type letter in February 2003, following 
issuance of the letter, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) issued 
Disabled American Veterans v. Secretary of Veterans Affairs,  
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  In the decision, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package including the Board's ability to send out 
a VCAA letter to the veteran.  Therefore, in accordance with 
the instructions given by the Federal Circuit Court, the 
Board finds that the VA has not satisfied its duty under the 
VCAA to notify and assist the appellant with regards to his 
claim.  Hence, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

Additionally, the Board observes that the veteran was last 
afforded a VA orthopedic examination in December 2000.  
Following review of the examination report, the Board notes 
that the VA orthopedic examination does not appear to have 
sufficiently complied with the requirements set out by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, review of the examination report does not show 
that the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination were sufficiently considered 
as to the veteran's service-connected low back disability.  
Also, and of significance in this instance, since the last 
examination, the rating criteria for lower back disabilities, 
specifically those dealing with degenerative disc disorders, 
have changed so that neurological symptoms may be separately 
rated.  See 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Hence, in returning the claim to the RO, the veteran should 
be afforded contemporaneous and thorough VA examinations, to 
be conducted by an orthopedist and neurologist, in order to 
determine the current severity of the veteran's service-
connected low back disability, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).

The Board further notes that the veteran's tinnitus 
disability has been rated as 10 percent disabling pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 6260 (2000).  This is the maximum schedular amount 
available.  However, an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) (2002) may be assigned, and this must be 
addressed by the RO before the Board issues a decision on 
this issue.  In this regard, pursuant to the duty to notify, 
the veteran should be notified of the elements necessary to 
substantiate a claim of entitlement to an extraschedular 
evaluation.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002).  Specifically, the veteran should 
identify and/or provide evidence that his service-connected 
tinnitus presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or the need for frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2002).  Hence, 
this issue must also be remanded for processing by the RO.

With respect to the veteran's claim involving arthritis, 
there appears to be some discrepancy between the VA medical 
examination that was performed in December 2000 and the 
opinion provided by Dr. Mauer Biscotti that was submitted 
with the veteran's notice of disagreement.  There appears, on 
the face of the documents, inconsistent diagnoses.  Because 
of the inconsistent diagnoses, it is necessary that an 
examiner have these records available for review so that an 
informed opinion can be rendered as to the veteran's 
arthritis disability.  Moreover, it is the conclusion of the 
Board that another examination must be conducted, taking into 
account the records of prior medical treatment and 
inconsistent diagnoses.  See 38 C.F.R. § 4.2 (2002); see also 
VAOPGCPREC 20-95.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claims for service 
connection, along with entitlement to 
increased evaluations for his various 
disabilities and disorders.  The 
appellant should also be informed that 
the RO will assist him in obtaining 
identified evidence, should he require 
such assistance.  

2.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service-
connected tinnitus.  This evidence may 
include letters or attendance statements 
from employers showing time lost from 
work due to this service-connected 
disability.

3.  Contact the veteran and ask that he 
identify all sources of recent medical 
treatment received since January 2001 and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

4.  The veteran should be afforded a VA 
otolaryngological examination, to include 
audiological testing, to determine the 
correct severity of the veteran's 
bilateral hearing loss and tinnitus.  The 
examiner who is designated to examine the 
veteran must review the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The RO should specifically inform 
the veteran that a failure to report for 
the examination may result in an adverse 
action against his claim.

5.  The veteran should be scheduled for 
VA examinations by an orthopedist in 
order to determine whether the veteran 
suffers from various hand and back 
disorders, and if so, the nature and 
severity of those disabilities.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  

A.  With respect to the veteran's lower 
back disorder, the orthopedist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the lumbosacral spine.  
The veteran's low back should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the 
lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms that are attributable to 
his service-connected low back 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

The RO should specifically inform the 
veteran that a failure to report for the 
examination may result in an adverse 
action against his claim.

B.  Because the veteran has asked that 
compensation benefits be granted for 
disabilities of the hands, thoracic 
segment of the spine, and cervical 
segment of the spine, the examiner should 
provide an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the veteran's disabilities of 
the thoracic segment of the spine, 
cervical segment of the spine, and hands, 
resulted from service.  The examiner must 
also express an opinion as to whether it 
is more likely, less likely, or as likely 
as not that the veteran's disabilities of 
the cervical and thoracic segment of the 
spine are related to the veteran's lower 
back disorder.  The examiner should 
reconcile the opinion with those of Dr. 
C. S. Shikh and Dr M. Biscotti.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions.  

6.  The veteran should also be scheduled 
for a VA examination by a neurologist in 
order to determine the nature and 
severity of the neurological symptoms 
related to his lower back disability and 
peripheral sensory neuropathy of the 
hands.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  All 
indicated tests and studies should be 
conducted.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.  
Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurological-
based symptoms that are attributable to 
his service-connected low back 
disability.  The RO should specifically 
inform the veteran that a failure to 
report for the examination may result in 
an adverse action against his claims.

In reference to the hands, all indicated 
tests to include a Surface Electrode EMG 
must be performed.  Based on the 
examination of the veteran and a review 
of the claims file, the examiner is 
requested to describe in detail any 
present manifestations of digital nerve 
injury to include the presence or absence 
of partial/ complete paralysis, neuritis, 
or neuralgia, as well as a description of 
the affected nerves and muscles.  If for 
any reason the examiner is unable to 
provide a complete opinion, he should 
provide an explanation.  

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the veteran's claims.  
The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


